Citation Nr: 1205903	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-45 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran reportedly had periods of service from February 1968 to January 1970, from December 1973 to November 1976, and from September 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing in September 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the initial stages of the appeal, the Veteran's main contention was that he suffers current low back disability secondary to his service-connected bilateral knee disabilities.  In this regard, the Veteran afforded a VA examination in September 2008 which resulted in a negative opinion as to secondary service connection. 

At the September 2011 Board hearing, testimony was furnished as to low back symptoms which were treated during the period of service from September 1983 to April 1987.  The September 2008 VA opinion does not appear to address direct service connection.  Additionally, at the Board hearing the Veteran submitted additional documentary evidence, to include medical opinions and copies of medical literature regarding the relationship between knee disorders and back disorders.  Although the Veteran waived preliminary review of the newly submitted evidence, the Board believes that an appropriate VA examiner should review the expanded record, to include the newly submitted medical evidence, and offer opinions regarding both direct and secondary service connection theories. 

The Board also notes that the DD Form 214 for the period of service from September 1983 to April 1987 shows the character of service as bad conduct with a court-martial as the reason for separation.  To the extent that the Veteran's testimony included argument that back symptoms were first manifested during this period of service, the RO should make a determination as to whether the character of discharge is a bar to VA benefits for this period of service.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA orthopedic examination by a medical doctor for the purpose of determining the etiology of current low back disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  The examiner's review should specifically include review of the medical literature and medical opinions submitted by the Veteran in September 2011.  

After examining the Veteran and reviewing the claims file, the examiner should offer responses to the following:

     a.  Is it at least as likely as not (a 50% or higher degree of probability) that current low back disability was first manifested during or causally related to any low back complaints noted during any of the Veteran's three periods of service?  If so, the examiner is requested to specify when such low back symptoms were first manifested.  

     b.  Is it at least as likely as not (a 50% or higher degree of probability) that current low back disability is proximately due to or caused by the Veteran's service-connected bilateral knee disabilities?

     c.  Is it at least as likely as not (a 50% or higher degree of probability) that current low back disability has been aggravated by the Veteran's service-connected bilateral knee disabilities?

A detailed rationale is requested for all opinions. 

2.  In the event the Veteran fails to report for the examination, the RO should nevertheless forward the claims file to an appropriate VA medical doctor for review and responses to the questions posed in paragraph number 1 above. 

3.  In the interest of avoiding further remand, the RO should review the examination report and opinions to ensure that they are responsive to the posed questions. 

4.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted on either a direct or secondary basis.  The RO's should also determine whether the character of discharge for the period of service from February 1968 to January 1970 is a bar to VA benefits for this period of service.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


